FILED
                            NOT FOR PUBLICATION                             AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50563

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00938-JM

 v.
                                                 MEMORANDUM*
WILLIAM JOHN GREEN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      William John Green appeals pro se from the district court’s orders denying

his motion for an extension of time to file a 28 U.S.C. § 2255 motion, his motion

for reconsideration, and his request for copies. We dismiss.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      As Green concedes, his appeal from the denial of his request for copies is

moot in light of the district court’s July 28, 2015, order granting his request. See

NASD Dispute Resolution, Inc. v. Judicial Council of Cal., 488 F.3d 1065, 1068

(9th Cir. 2007) (“A case is moot on appeal if no live controversy remains at the

time the court of appeals hears the case.”).

      Because the denial of Green’s motion for an extension of time to file a

section 2255 motion is neither a final order nor an appealable collateral order, we

lack jurisdiction to review that denial and the district court’s denial of

reconsideration. Generally, this court may only entertain appeals from final

decisions of the district court. See 28 U.S.C. § 1291. The district court’s orders

denying Green’s motions are not final decisions. See Midland Asphalt Corp. v.

United States, 489 U.S. 794, 798 (1989) (“[A] final judgment is normally deemed

not to have occurred until there has been a decision by the District Court that ends

the litigation on the merits and leaves nothing for the court to do but execute the

judgment.”) (citation and internal quotations omitted). Nor do the orders qualify

for review under the collateral order doctrine. “[T]he collateral order doctrine

applies only if: 1) the collateral order conclusively resolved the disputed question;

2) review will resolve an important issue that is completely separate from the

merits of the action; and 3) the issue will essentially be unreviewable on appeal


                                            2                                    14-50563
from a final judgment.” United States v. Decinces, 808 F.3d 785, 793 (9th Cir.

2015). The orders regarding Green’s motion for an extension of time do not meet

the first or third prongs of this test. First, because the orders were entered before

the expiration of the one-year statute of limitations for filing a section 2255

motion, they did not “conclusively resolve” the question of timeliness. Second,

Green remains free to file a section 2255 motion and, if the district court dismisses

it as untimely, he may appeal that determination; accordingly, the issue is not

“effectively unreviewable” on direct appeal. We therefore lack jurisdiction over

this appeal.

      Green’s motion to amend and supplement his reply brief is granted. The

amendment-supplement to the reply brief, received on June 27, 2016, is deemed

filed. Green’s remaining motions are denied as moot.

      DISMISSED.




                                           3                                      14-50563